DETAILED ACTION
Amendment received on September 9, 2021 has been acknowledged. Claims 1-20 have been amended and entered. Therefore, claims 1-20 are pending. 
Response to Amendment
Applicant’s amendments are sufficient to overcome previous 35 USC 101 and 35 USC 112 rejection.  Application is in condition for allowance.
Allowable Subject Matter
Claims 1-20 are allowed.



Reasons for Allowance
The most remarkable prior arts on record are to and Gargiulo U.S. Patent Application Publication 2012/0123897 and Pedersen World Intellectual Property Organization. W0 2012/019607
Gargiulo is directed to methods and computer systems for ordering customized furniture pieces to be upholstered and an upholstery covering. In particular, the methods of the present invention relate to calculating the amount of a covering needed based on the fabric repeat size in the case of a fabric covering, or based on hide inconsistencies in the case of a leather covering.  Gargiulo, Abstract.
Pedersen is directed to an apparatus (1) for processing the skin side of a tubular fur (2), which apparatus comprises a tapering mandrel (3) with a first part (3a) that is thinner than a second part (3b) of the mandrel, on which mandrel (3) the tubular fur (2) can be drawn from the first part of the mandrel (3 a) towards the second part of the mandrel (3b) so that the skin side of the fur (2) faces outwards and the fur side of the fur faces inwards towards the mandrel (3), and at least a first scraper unit (4), comprising at least one scraper roller (4a) which, during operation and in contact with the skin side, is arranged to rotate so that scraping elements (6) on the scraper roller (4a) scrape the skin side of the fur (2). The mandrel (3) is arranged to be driven at different predefined speeds, comprising at least a first predefined speed (V1) and a second predefined speed (V2), where the first predefined speed (V1) is lower than the second predefined speed (V2), and where the apparatus is arranged to switch between the first predefined speed (V1) and the second predefined speed (V2) when the fur (2) on the mandrel (3) is in different predefined positions. Pedersen, Abstract. 
Gargiulo nor Pedersen teach the limitations of the claimed invention, processing, using the customization manager of the tanning control system, a second subgroup of hides of the group of hides in accordance with a second specification indicated by the second customer order by providing a second specification communication to the customization controller of the customized processing system; and wherein the customized processing system comprises at least one of the following: a wetting drum, a wringing device, a splitting device, a trimming device, or a folding device. 
Moreover, none of the prior art of record remedies the deficiencies found in Gargiulo nor Pedersen or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizuse et al. European Patent Application EP 1 529 850 A1, discusses a process for treating tanned leather wastes and apparatus therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687